Order entered March 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00965-CV

                        GALOVELHO, LLC, Appellant

                                       V.

GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR OF THE
       STATE OF TEXAS; COLLIN COUNTY, TEXAS, AND
              CITY OF FRISCO, TEXAS, Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02595-2020

                                    ORDER

      We REINSTATE this appeal as the findings of fact and conclusions of law

for which we abated have been filed.        Having suspended the deadline for

appellant’s brief pending the filing of the findings and conclusions, we RESET the

deadline and ORDER the brief be filed no later than April 13, 2022.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE